De Courcy, J.
By an indenture made the first day of June 1910, the plaintiff demised to the defendants a building on Canal Street, Boston, for the term of five years. In the lease the defendants “agree that they will pay all taxes beginning with the taxes of 1910 and assessments of every description which may be payable either by landlord or tenant, promptly when due, whether assessed by the City of Boston or the Commonwealth of Massachusetts.” The plaintiff seeks, under the first count in his declaration, to recover the amount of the taxes assessed upon the leased premises for the year 1915.
The language of the covenant, “during the said term” to “pay all taxes,” includes within its scope taxes which are assessed during the term of the lease, even though not payable until a date subsequent to the end of the term. The assessment when completed, relates back to the first of April, and creates a lien upon *420the premises as of that date. Wilkinson v. Libbey, 1 Allen, 375. Amory v. Melvin, 112 Mass. 83. Richardson v. Gordon, 188 Mass. 279. Welch v. Phillips, 224 Mass. 267. Under this long established construction the defendants are liable for the 1915 tax. The clause “beginning with the taxes of 1910” presumably made them liable for the 1910 tax, for which otherwise they would not be responsible. See Wilkinson v. Libbey, 1 Allen, 375, 376. It does not show an intention to relieve the lessees from the burden of the 1915 tax, which is the only one in question.
The second count is based on the covenant as to repairs. The defendants plainly are liable for all the items that were allowed by the auditor, with the possible exception of those numbered 5, 6, 8 and 14. The defendants contend that they are not responsible for these four items, amounting to $152.80, on the ground that they represent work done by the plaintiff in compliance with the notice from the building .commissioner. This notice was dated May 21,1915, prior to the termination of the lease. It called attention to the fact that an inspection of the premises showed a violation of the building laws in certain specified particulars relating to the elevator, and notified the owner “to correct the violation and abate the nuisance at once.” The four requirements in the notice which the lessees refused to comply with, and which were performed by the plaintiff, embraced the replacing of the broken grillwork top of the elevator, a re-winding of the armature to reduce excessive speed, renewal of the car shoes, the installing of a light in the car and another in the machine room, and the covering of the landing doors with sheet iron to make them fireproof. See St. 1913, c. 806, § 4; St. 1907, c. 550, § 132, as amended by St. 1913, c. 586, § 2.
The lessees had covenanted “to keep all and singular the premises in such repair, order and condition as the same are in at the commencement of said term, and make all repairs, replacements and improvements of whatever nature” including the elevator, electric motor, and any other machinery or fixtures in the building; and to yield up the premises “in good repair, order and condition in all respects, reasonable use and wearing thereof and damage by fire or other unavoidable casualty .excepted.” They further had agreed that no use should be made of the premises “which shall be unlawful, improper, noisy, or offensive, or contrary to any law *421of the Commonwealth, or ordinance ... for the time being in force, of the city.” The auditor found that the elevator was deficient in the particulars specified in the notice of the building commissioner, and that the prices paid by the plaintiff for the work and materials were fair and reasonable. It would seem that independently of the notice it was the legal duty of the defendants to do some of the work in question, because rendered necessary in the ordinary course of occupation, such as the replacing of the elevator covering, which had become broken and was partially removed during their tenancy.
But assuming that it would, not have been necessary to do any of this work during the term except for the legal requirements of the building commissioner, yet these changes became necessary for the lawful use of the elevator. Under the statute relative to buildings in the city of Boston, St. 1907, c. 550, which was in force when the lease was executed, and since, it was provided (§ 38) that such elevator shaft openings should be furnished with metal-covered or incombustible doors; and that the commissioner might require additional safeguards which in his judgment were demanded. By § 132, any structure maintained in violation of the provisions of the statute is “ deemed a common nuisance;” and whoever maintains any structure or any part thereof in violation of any provision of the statute is punishable by a fine. See also St. 1913, c. 586, § 2, and c. 806. By using the elevator without making the changes under consideration the defendants were making an unlawful use of the premises. By reason of their failure to abate the nuisance before the lease expired the landlord was compelled to do so; but the express terms of the lease imposed upon them the expense of making those reasonable repairs and improvements which were required for the lawful, tenantable use of the premises. Taylor v. Finnigan, 189 Mass. 568. Lumiansky v. Tessier, 213 Mass. 182. Barnett v. Clark, 225 Mass. 185.
The defendants have not argued the exceptions taken to the admission of evidence before the auditor, whose findings of fact were made final by the rule. See R. L. c. 165, § 55, as amended by St. 1914, c. 576, § 2. Assuming that these questions are open to the defendants under their requests for rulings, it may be said that the notice of the building commissioner, which was objected to, was called to the attention of the defendants by the plaintiff *422before the expiration of the lease, and virtually was embodied in the conversation between the parties; and at the hearing on the motion to re-commit the auditor’s report it was made a part of the report by consent of the parties. That the work in question was done because of the requirements of that notice is now relied upon by the defendants themselves. No question of the formal proof of the laws and ordinances involved was raised by the hearing.
The evidence offered relative to the assessment and payment of taxes in Boston was immaterial. Amory v. Melvin, 112 Mass. 83, 87.
It follows that there was no reversible error in refusing the requests for rulings and that the judgment for the plaintiff was ordered rightly.

Exceptions overruled.


Appeal dismissed.